 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 1 of 17
                                                                         1


1                  IN THE UNITED STATES DISTRICT COURT

2                  FOR THE SOUTHERN DISTRICT OF TEXAS

3                             MCALLEN DIVISION

4    UNITED STATES OF AMERICA          §     CASE NOS. 7:19-CR-1995-1
                                       §               7:19-CR-1995-2
5                                      §     MCALLEN, TEXAS
     VERSUS                            §     FRIDAY,
6                                      §     JANUARY 3, 2020
     RICARDO QUINTANILLA (1)           §
7    SUNIL WADHWANI (2)                §     4:40 P.M. TO 5:02 P.M.

8
                          STATUS CONFERENCE
9      (PARTIAL TRANSCRIPT - EXCLUDES SEALED BENCH CONFERENCE)

10              BEFORE THE HONORABLE RICARDO H. HINOJOSA
                      UNITED STATES DISTRICT JUDGE
11

12       APPEARANCES:                        SEE NEXT PAGE

13       ELECTRONIC RECORDING OFFICER: ANTONIO TIJERINA

14

15

16

17

18

19

20                       TRANSCRIPTION SERVICE BY:

21                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                         935 ELDRIDGE ROAD, #144
22                       SUGAR LAND, TEXAS 77478
                            Tel: 281-277-5325
23                     www.judicialtranscribers.com

24
         Proceedings recorded by electronic sound recording;
25          transcript produced by transcription service.




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 2 of 17
                                                                         2


1                                APPEARANCES:

2

3    FOR THE PLAINTIFF:                US ATTORNEY'S OFFICE
                                       Roberto Lopez, Jr., Esq.
4                                      1701 W. Bus. Hwy. 83
                                       Suite 600
5                                      McAllen, TX 78501
                                       956-618-8010
6

7
     FOR THE DEFENDANT,
8    RICARDO QUINTANILLA:              PEÑA GARZA, PLLC
                                       Jaime Peña, Esq.
9                                      900 Kerria Ave.
                                       McAllen, TX 78501
10                                     956-948-2221

11

12   FOR THE DEFENDANT,
     SUNIL WADHWANI:                   ROERIG OLIVEIRA AND FISHER
13                                     David G. Oliveira, Esq.
                                       10255 N. 10th Street
14                                     McAllen, TX 78504
                                       956-393-6300
15
                                       DREHNER LAW
16                                     Shannon M. Drehner, Esq.
                                       917 Franklin Street
17                                     Suite 550
                                       Houston, TX 77002
18                                     832-598-4460

19                                     GREGOR CASSIDY WYNNE, PLLC
                                       Michael J. Wynne, Esq.
20                                     909 Fannin, Ste. 3800
                                       Houston, TX 77010
21                                     713-331-2458

22

23

24

25




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 3 of 17
                                                                         3


1         MCALLEN, TEXAS; FRIDAY, JANUARY 3, 2020; 4:40 P.M.

2                THE COURT:   Please be seated.

3                Criminal No. M-19-1995, the United States of

4    America versus Ricardo Quintanilla, --

5                MR. PEÑA:    Jaime Peña --

6                THE COURT:   -- also known as Richard, and Sunil

7    Wadhwani.

8                MR. LOPEZ:   Government is present and ready, Your

9    Honor, Bob Lopez on behalf of the Government.

10               MR. PEÑA:    Jaime Peña for Richard Quintanilla.

11   He's in the courtroom, Your Honor.

12               MR. OLIVEIRA:   Your Honor, David Oliveira, Shannon

13   Drehner, and Michael Wynne on behalf of Defendant Sunil

14   Wadhwani, who is present.

15               THE COURT:   Okay.   With regards to Mr. Peña --

16               MR. PEÑA:    Yes.

17               THE COURT:   -- you have filed a motion as you did

18   in another case, that you just want to adopt the motions of

19   the other Defendant, and as I told you in the other case,

20   you have to file individual motions.

21               MR. PEÑA:    I understand that, Your Honor.

22               THE COURT:   Okay.   You have filed some individual

23   motions, but any other motion that you want to file, I'm not

24   just going to let you adopt somebody else's motion.

25               MR. PEÑA:    I understand that, Your Honor.




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 4 of 17
                                                                         4


1                 THE COURT:    Okay.   The issue this afternoon is the

2    notice by the Government with regards to the potential

3    conflict of Mr. Wynne in representing Mr. Wadhwani.

4                 And so where are we with regards to that?

5                 Mr. Gould, you were appointed to speak to

6    Mr. Wadhwani?

7                 MR. GOULD:    I did, Your Honor.    And speak

8    with Mr. Wadhwani.

9                 THE COURT:    And can you-all both come up here?

10                MR. GOULD:    Yes, Your Honor.

11                THE COURT:    And did you explain to him the

12   potential conflict here?

13                MR. GOULD:    I did explain to him --

14                THE COURT:    That Mr. Wynne seems to have also

15   represented the Co-Defendant at some point, or -- plus

16   witnesses and cooperators and all sorts of situations?

17                MR. GOULD:    I explained several of the potential

18   conflicts.    I'm not familiar with all of the facts of the

19   case and exactly the interplay between this, that or the

20   other witness.

21                But I did speak with Mr. Wadhwani about the

22   possible conflicts.       I can tell you this, also, though.

23   When I spoke with Mr. Wadhwani, one of the things he said is

24   that he likes the job that Mr. Wynne has been doing.           He

25   believes in Mr. Wynne.       He has done a great deal of work.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 5 of 17
                                                                         5


1    He has several other people working on the case, as well.           I

2    know that he feels as though he's invested a lot of time and

3    money into the case.

4               But I also told Mr. Wadhwani that, if, for

5    example, we had been appointed to represent him and we were

6    presented with the same set of facts, that I would just file

7    a motion to withdraw under those circumstances.

8               On the other hand, I mean, the impression I get --

9    without having really discussed any particulars with anyone

10   -- is that essentially the defense is whatever money was

11   paid to this other individual was for the purpose of

12   legitimate consulting fees opposed to a bribe, and it would

13   appear to me --

14              THE COURT:    So this other individual being who?

15              MR. GOULD:    I'm trying to remember that.       Let's

16   see.   It was Mr. --

17              THE COURT:    The Government's statement is that

18   Mr. Wynne has represented Daniel Garcia at one point, and

19   some other people on other points?

20              MR. LOPEZ:    He has represented Daniel Garcia, Your

21   Honor, as well as Anil Gautam Jondonni (phonetic), who is

22   Mr. Wadhwani's executive assistant, so to speak, Your Honor,

23   as well as --

24              THE COURT:    Who has a target letter, but has not

25   been charged?




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 6 of 17
                                                                         6


1              MR. LOPEZ:     That is correct, Your Honor.       And

2    actually, the attorney that was representing Mr. Jondonni,

3    Mr. Cassidy, is actually in the courtroom here today.

4              THE COURT:     But Mr. Cassidy also used to work with

5    Mr. Wynne?

6              MR. LOPEZ:     That's another issue, Your Honor.

7              THE COURT:     And he was working with Mr. Wynne when

8    he represented Mr. Jondonni?

9              MR. LOPEZ:     During portions of that

10   representation, that's correct, Your Honor.

11             THE COURT:     Right.   And so the conflict belongs to

12   the whole law firm, not just to --

13             MR. LOPEZ:     That would be correct, Your Honor,

14   that is the Government's position.

15             And in addition to that, Your Honor, Mr. Wynne --

16   the Government reached out to Mr. Wynne at the time that we

17   were serving subpoenas on business entities owned in part by

18   Mr. Wadhwani.   We explained to Mr. Wynne the issues that may

19   arise in accepting service of those subpoenas.

20             Nonetheless, Mr. Wynne did accept service of those

21   subpoenas on those business entities, Your Honor, and

22   actually provided some documentation -- some documents on a

23   rolling production basis, in reference to those subpoenas.

24   It is my understanding the representations made at prior

25   court hearings, that those subpoenas were gathered through




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 7 of 17
                                                                           7


1    Mr. Wynne's interactions with Mr. Gautam Jondonni

2    (phonetic), who --

3                THE COURT:   Okay.   And the claim on their part is

4    with Mr. Gautam Jondonni.      There's a statute of limitations

5    that has already run with regards to any criminal charges

6    involving these allegations, and that --

7                MR. LOPEZ:   Your Honor, while I cannot speak to

8    the substantive -- in regards to the conspiracy and

9    substantive charges, that's correct, Your Honor.          There are

10   other issues that if --

11               THE COURT:   You haven't withdrawn your target

12   letter to Mr. Gautam Jondonni, is what you're trying to tell

13   me?

14               MR. LOPEZ:   That is -- that is correct, Your

15   Honor.

16               THE COURT:   And you're not willing to say that

17   there is not a possibility of charges brought against him?

18               MR. LOPEZ:   That is correct, Your Honor.

19               THE COURT:   It would not be in this Indictment --

20   in superseding this Indictment, or --

21               MR. LOPEZ:   There's some -- there is some --

22               THE COURT:   -- could it be in the same case,

23   possibly?

24               MR. LOPEZ:   There is a possibility, Your Honor.

25   There are some tangential issues I can't say that it would




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 8 of 17
                                                                         8


1    not be on the substantive wire fraud or conspiracy to commit

2    wire fraud count, though.

3              THE COURT:     Okay.    And the reason that

4    Mr. Wadhwani continues, even though he's been told the

5    possibility -- although he has other lawyers -- the reason

6    this continues to be a possibility is?

7              MR. GOULD:     The reason --

8              THE COURT:     You were able to explain all that to

9    him, right?

10             MR. GOULD:     I spoke with him about a number of

11   potential conflicts that are present in this, and again,

12   although, I mean, as far as Mr. Gautam Jondonni, I'm not

13   sure if that was a situation where he mistakenly believed he

14   was being represented by Mr. Wynne because Mr. Wynne at

15   least at one point was acting on behalf of the corporation.

16             And Mr. Gautam Jondonni believed that, therefore,

17   he represented him, as well, but even whether --

18             THE COURT:     And I guess he has also represented

19   Duwand LaSalle Storage, LLC (phonetic).

20             MR. GOULD:     Right.    He represented --

21             THE COURT:     As well as Sarina Groups, Limited

22   (phonetic)?

23             MR. LOPEZ:     That's correct.

24             THE COURT:     Mr. Wadhwani is part of that Sarina

25   Group, and I guess is it Mrs. Wadhwani who also owns an




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 9 of 17
                                                                           9


1    interest in that?    That Selma?

2              MR. OLIVEIRA:     That's correct, Your Honor.

3              THE COURT:     Okay.    And then we also have

4    Mr. Wadhwani and Johnie Singh (phonetic), as owners of

5    Nuwana Self Storage, LLC (phonetic)?        They have attempted to

6    file conflict of interest waivers.       What they're missing is

7    that they should be done individually, rather than all --

8    Mr. Gautam Jondonni doing the same one as Mr. Wadhwani.             The

9    conflict is there possibly with both of them.          I don't think

10   I should get a waiver from both of them in the same form --

11   I mean, each one of them should each have their separate

12   one.

13             MR. OLIVEIRA:     We will prepare a separate.

14             THE COURT:     The other thing is that they need to

15   indicate to the Court that it's been explained to them.

16   Certainly, I'm sure Mr. Gould touched on this, on appeal

17   you're not going to be able to be claiming that there was a

18   conflict of interest by the attorney, that that would be a

19   reason for an appeal or for some kind of violation on the

20   part of the Government here.

21             That he cannot use that later on as either a

22   habeas petition or an appeal.      If he's going to sign a

23   waiver here, that means he understood it all along and that

24   he still wants to proceed.       So it would be -- you cannot use

25   this as an appellate reason if you lose the case to say, oh,




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 10 of 17
                                                                           10


1    I had representation from somebody who shouldn't have been

2    giving me representation, or later on filling a habeas

3    petition that my lawyer didn't properly explain it to me,

4    when we've had Mr. Gould actually explain it to him and him

5    making an informed decision on his part.         He needs to inform

6    me, if I'm supposed to accept a waiver, that he clearly

7    understands that it cannot be a basis for an appeal if there

8    is a conviction, or a basis for a writ of habeas corpus

9    afterwards without his attorneys, claiming that his

10   constitutional rights were violated because he had an

11   attorney with a conflict of interest.

12                MR. OLIVEIRA:   We've explained that to him, Your

13   Honor.

14                THE COURT:   Okay.   And it needs to be in his

15   affidavit if I'm to accept this.

16                MR. OLIVEIRA:   We will amend the affidavit.        We

17   will --

18                THE COURT:   I'm not saying that he should or he

19   shouldn't.    I'm just saying that he needs to understand

20   that.     That would be a serious concern -- should be a

21   serious concern for him that if for some reason there is a

22   conviction here, that he cannot -- once he waives this

23   conflict, he can't use that as a basis for appeal or a

24   habeas petition later.

25                MR. OLIVEIRA:   We understand that, Your Honor.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 11 of 17
                                                                          11


1               Your Honor, earlier you made, I think, a statement

2    that Mr. Wynne had represented one of the Co-Defendants.

3    That's not correct.     He has not represented any Co-

4    Defendants.    He represented Daniel Garcia.

5               THE COURT:    Daniel Garcia, who may be a witness in

6    this case or has been cooperator in this case or I don't

7    even know what his role is in this case.

8               MR. OLIVEIRA:     He has not -- we have not been told

9    that he is a witness in this case, Your Honor.          The only

10   witness that we've been told about is Leo Lopez (phonetic)

11   and Jerry --

12              THE COURT:    Well, that's the problem.       That

13   somehow there's been some information shared by Mr. Garcia

14   with regards to Mr. Lopez, who therefore creates the problem

15   here of Mr. Garcia defending himself, I suspect.           I don't

16   know what side he is with Mr. Lopez on his case or not, I

17   suspect that Mr. Garcia was giving information on Mr. Lopez.

18              MR. LOPEZ:    That is correct, Your Honor.

19              MR. GOULD:    Which then led in part to Mr. Wadhwani

20   being busted after that.

21              THE COURT:    Right.

22              MR. GOULD:    And I did discuss that with him, as

23   well.

24              THE COURT:    And are you satisfied that

25   Mr. Wadhwani understands the potential problem here?




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 12 of 17
                                                                          12


1                 MR. GOULD:   I'm satisfied that he understands it.

2    I mean, again, I did explain it all to him, and as I

3    mentioned before, I said --

4                 THE COURT:   And there's a reason why we appointed

5    him -- why I appointed him, so that you would get totally

6    independent information, Mr. Wadhwani.         Because the right to

7    a counsel is a very important right that we have, as you

8    know, in the United States.      And it's taken very seriously

9    by the courts and it's taken very seriously, frankly, by our

10   Constitution and the Bill of Rights that we all share, as

11   you know.

12                DEFENDANT WADHWANI:    I understand, Your Honor.

13                THE COURT:   And that includes every single one of

14   us here in the United States, and it's a very important

15   right.   And as judges, we get very concerned when somebody

16   may be in a situation where there may be a conflict.

17                Most of the time it's settled by the attorney

18   saying, well, I have a conflict and I'm not going to work on

19   this case.    There are times, obviously, when the client says

20   I would still want you to work on my case, but -- and we

21   allow that, but it has to be clear to the Court that the

22   client understands every possibility of any potential danger

23   with regards to that and still wants it to happen that way.

24                DEFENDANT WADHWANI:    Can I say something, Your

25   Honor?




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 13 of 17
                                                                          13


1                THE COURT:   I don't think I've ever stopped

2    anybody from saying something, unless it was really, really

3    bad.

4                DEFENDANT WADHWANI:     It's not going to be anything

5    bad, Your Honor.

6                THE COURT:   Or yelling.     Yes, you can say whatever

7    you want.

8                DEFENDANT WADHWANI:     Your Honor, it's something

9    that happened seven years ago.       Your Honor, honestly at my

10   age I don't remember things seven days ago.          Mr. Wynne has

11   been with me there from the first day, on the first day he's

12   been.    We've spent so much time, you know, investigating,

13   interviews, and he'd be the person to tell my side of the

14   story, Your Honor.

15               Your Honor, I'm not a bad person or a criminal.

16   Give him a chance to prove that.       He's a good man.       And he's

17   really, really helped me through hard times.            It's been

18   really tough on the family, Your Honor.

19               THE COURT:   Well, it's not a question of giving

20   him a chance.    My important role here is to give you a

21   chance to have counsel that will represent you to the best

22   of their ability from the standpoint of no conflict.

23               DEFENDANT WADHWANI:     I understand that, Your

24   Honor.

25               THE COURT:   It's not -- he doesn't need for me to




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 14 of 17
                                                                           14


1    give him a chance.     That chance that needs to be given is

2    for your constitutional rights and your right to have your

3    own attorney, who has no conflict, and that the only master

4    in his case would be you.

5               DEFENDANT WADHWANI:      I understand that, Your

6    Honor.

7               THE COURT:    That you would be the person that he

8    would be representing the entire time.

9               DEFENDANT WADHWANI:      Mr. Gould explained that to

10   me very, very clear, Your Honor.       I even thought about --

11              THE COURT:    Mr. Gould does a very good job of

12   explaining things to his clients and that's why I would be

13   -- I feel very comfortable appointing somebody from the

14   Public Defender's Office --

15              DEFENDANT WADHWANI:      He's a good man.

16              THE COURT:    -- to represent somebody with regards

17   to explaining to them their right to counsel.

18              DEFENDANT WADHWANI:      I understand, Your Honor.

19              THE COURT:    And so the only one that at the

20   present time in this case has a conflict or because of

21   potential conflicts would be Mr. Wadhwani, Mr. -- because

22   Mr. Gautam Jondonni is not a Defendant in this case at this

23   point?

24              MR. LOPEZ:    That's correct, Your Honor.        There's

25   nothing in regards to Mr. Quintanilla either, Your Honor.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 15 of 17
                                                                          15


1                THE COURT:   And I take it that you also have had

2    this discussion with him about the potential conflict?

3                MR. OLIVEIRA:    I have, Your Honor.        And as you

4    know, I practice mostly on the civil side, but I was a

5    prosecutor.   I understand the potential conflicts.          I've

6    explained them to him.      Mr. Wadhwani, in addition to being

7    my client, is a very good friend of mine and if I felt that

8    there was any potential conflicts --

9                THE COURT:   Are you willing to tell me that you're

10   a friend of his?

11               MR. OLIVEIRA:    And I --

12               THE COURT:   I will not put you under oath.

13               DEFENDANT WADHWANI:     Since we were kids, Your

14   Honor.

15               MR. OLIVEIRA:    And if I believed for one minute --

16               THE COURT:   Now that's an admission against

17   interest.

18               MR. OLIVEIRA:    And Your Honor, if I believed for

19   one minute that that potential conflict would harm him,

20   Mr. Wadhwani, I would tell him and I wouldn't hesitate to

21   find --

22               THE COURT:   Has he changed since he was a kid?

23               DEFENDANT WADHWANI:     No, sir.

24               THE COURT:   That's what I thought.

25               DEFENDANT WADHWANI:     He's a good man, Your Honor.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 16 of 17
                                                                          16


1               THE COURT:    I can say that about his wife.

2         (Laughter.)

3               DEFENDANT WADHWANI:      She's related to my wife,

4    Your Honor.   I know who you're talking about.

5               THE COURT:    Well, if this conflict of interest

6    waiver is written in the way that I suggested and

7    separately, if that's the way Mr. Wadhwani wants to proceed,

8    every warning has been given to him.

9               MR. LOPEZ:    Your Honor, I'm afraid that the

10   Government still has some concerns, Your Honor.          While

11   waivers have been filed, Your Honor, there is no waiver from

12   Mr. Garcia.   In talking to his attorneys, Mr. Allen Ramirez,

13   Mr. Garcia is not going to be signing any waiver, nor is

14   that anticipated.     And at that point in time, Your Honor, at

15   the time that Mr. Lopez was to testify, I believe this

16   situation arises from potential conflict to an actual

17   conflict, Your Honor.

18              THE COURT:    Why?

19              MR. LOPEZ:    Your Honor, there is some information

20   that was being given by -- Your Honor, actually may we

21   approach the Bench on this particular issue?

22              THE COURT:    Sure, sure.

23        (Sealed Bench Conference held from 4:55 p.m. to

24   5:02:27 p.m. and not transcribed herein.)

25              THE COURT:    We'll definitely see you-all on




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-01995 Document 66 Filed on 01/31/20 in TXSD Page 17 of 17
                                                                          17


1    February the 12th at -- we'll definitely see you-all on

2    February the 12th on the hour and time -- the day and time

3    that you-all have, if not before then, for this one

4    particular issue that continues to be an issue.

5               MR. LOPEZ:    Very well, Your Honor.

6               THE COURT:    If you-all don't have anything else,

7    you-all can be excused.      Thank you.

8         (The parties thank the Court.)

9         (Proceedings adjourned at 5:02:53 p.m.)

10                                 * * * * *

11                 I certify that the foregoing is a correct

12   transcript to the best of my ability produced from the

13   electronic sound recording of the proceedings in the above-

14   entitled matter.

15   /S/ MARY D. HENRY
16   CERTIFIED BY THE AMERICAN ASSOCIATION OF

17   ELECTRONIC REPORTERS AND TRANSCRIBERS, CET**337

18   JUDICIAL TRANSCRIBERS OF TEXAS, LLC

19   JTT TRANSCRIPT #61505

20   DATE FILED:    JANUARY 30, 2020

21

22

23

24

25




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
